UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Commission File Number 0-16093 CONMED CORPORATION (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 16-0977505 (I.R.S. Employer Identification No.) 525 French Road, Utica, New York (Address of principal executive offices) (Zip Code) (315) 797-8375 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).X Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer Accelerated filer XNon-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX The number of shares outstanding of registrant's common stock, as of April 27, 2011 is 28,301,287 shares. CONMED CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2011 PART I FINANCIAL INFORMATION Item Number Page Item 1. Financial Statements (unaudited) - Consolidated Condensed Statements of Income for the three months ended March 31, 2010 and 2011 1 - Consolidated Condensed Balance Sheets as of December 31, 2010 and March 31, 2011 2 - Consolidated Condensed Statements of Cash Flows for the three months ended March 31, 2010 and 2011 3 - Notes to Consolidated Condensed Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION Item 1. Legal Proceedings 26 Item 6. Exhibits 27 Signatures 28 Table of Contents PART I FINANCIAL INFORMATION Item 1. CONMED CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF INCOME (Unaudited, in thousands except per share amounts) Three Months Ended March 31, Net sales $ $ Cost of sales Gross profit Selling and administrative expense Research and development expense Other expense - Income from operations Amortization of debt discount Interest expense Income before income taxes Provision for income taxes Net income $ $ Per share data: Net income Basic $ $ Diluted Weighted average common shares Basic Diluted See notes to consolidated condensed financial statements. 1 Table of Contents CONMED CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited, in thousands except share and per share amounts) December 31, March 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Deferred income taxes Goodwill Other intangible assets, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable Accrued compensation and benefits Income taxes payable Other current liabilities Total current liabilities Long-term debt Deferred income taxes Other long-term liabilities Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock, par value $.01 per share; authorized 500,000 shares; none outstanding - - Common stock, par value $.01 per share; 100,000,000 shares authorized; 31,299,203 shares issued in 2010 and 2011, respectively Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Less: 3,077,377 and 3,006,068 shares of common stock in treasury, at cost in December 31, 2010 and March 31, 2011, respectively ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to consolidated condensed financial statements. 2 Table of Contents CONMED CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of debt discount Amortization, all other Stock-based compensation Deferred income taxes Sale of accounts receivable to (collections on behalf of) purchaser ) - Increase (decrease) in cash flows from changes in assets and liabilities: Accounts receivable 90 Inventories ) Accounts payable Income taxes payable ) Accrued compensation and benefits ) ) Other assets ) ) Other liabilities ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Payments related to business acquisitions ) ) Purchases of property, plant and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds from common stock issued under employee plans Payments on long term debt ) ) Proceeds from secured borrowings, net - Net change in cash overdrafts ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to consolidated condensed financial statements. 3 Table of Contents CONMED CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited, in thousands except share and per share amounts) Note 1 – Operations and significant accounting policies Organization and operations CONMED Corporation (“CONMED”, the “Company”, “we” or “us”) is a medical technology company with an emphasis on surgical devices and equipment for minimally invasive procedures and monitoring.The Company’s products serve the clinical areas of arthroscopy, powered surgical instruments, electrosurgery, cardiac monitoring disposables, endosurgery and endoscopic technologies.They are used by surgeons and physicians in a variety of specialties including orthopedics, general surgery, gynecology, neurosurgery, and gastroenterology. Note 2 - Interim financial information The accompanying unaudited consolidated condensed financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for annual financial statements.Results for the period ended March 31, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. The consolidated condensed financial statements and notes thereto should be read in conjunction with the financial statements and notes for the year-ended December 31, 2010 included in our Annual Report on Form 10-K. Note 3 – Other comprehensive income Comprehensive income consists of the following: Three months ended March 31, Net income $ $ Other comprehensive income: Pension liability, net of income tax Cash flow hedging gain (loss), net of income tax ) Foreign currency translation adjustments ) Comprehensive income $ $ 4 Table of Contents Accumulated other comprehensive income (loss) consists of the following: Accumulated Cash Flow Cumulative Other Hedging Pension Translation Comprehensive Loss Liability Adjustments Income (loss) Balance, December 31, 2010 $ ) $ ) $ $ ) Pension liability, net of income tax - - Cash flow hedging loss, net of income tax ) - - ) Foreign currency translation adjustments - - Balance, March 31, 2011 $ ) $ ) $ $ ) Note 4 – Fair value of financial instruments We enter into derivative instruments for risk management purposes only.We operate internationally and, in the normal course of business, are exposed to fluctuations in interest rates, foreign exchange rates and commodity prices. These fluctuations can increase the costs of financing, investing and operating the business. We use forward contracts, a type of derivative instrument, to manage our foreign currency exposures. By nature, all financial instruments involve market and credit risks. We enter into forward contracts with a major investment grade financial institution and have policies to monitor credit risk.While there can be no assurance, we do not anticipate any material non-performance by our counterparty. Foreign Currency Forward Contracts.We hedge forecasted intercompany sales denominated in foreign currencies through the use of forward contracts.We account for these forward contracts as cash flow hedges.To the extent these forward contracts meet hedge accounting criteria, changes in their fair value are not included in current earnings but are included in accumulated other comprehensive loss.These changes in fair value will be recognized into earnings as a component of sales when the forecasted transaction occurs.The notional contract amounts for forward contracts outstanding at March 31, 2011 which have been accounted for as cash flow hedges totaled $62.9 million.Net realized gains (losses) recognized for forward contracts accounted for as cash flow hedges approximated $0.9 million and ($1.2 million) for the quarters ended March 31, 2010 and 2011, respectively.Net unrealized losses on forward contracts outstanding, which have been accounted for as cash flow hedges and which have been included in other comprehensive income, totaled $2.3 million at March 31, 2011.These unrealized losses and any subsequent changes in fair value will be recognized in the consolidated statement of operations in 2011 and the first quarter of 2012 as the related forward contracts mature and gains and losses are realized. We also enter into forward contracts to exchange foreign currencies for United States dollars in order to hedge our currency transaction exposures on intercompany receivables denominated in foreign currencies.These forward contracts settle each month at month-end, at which time we enter into new forward contracts.We have not designated these forward contracts as hedges and have not applied hedge accounting to them.The notional contract amounts for forward contracts outstanding at March 31, 2011 which have not been designated as hedges totaled $46.6 million.Net realized gains (losses) recognized in connection with those forward contracts not accounted for as hedges approximated $0.3 million and ($0.9 million) for the quarters ended March 31, 2010 and 2011, respectively, offsetting gains (losses) on our intercompany receivables of(0.4 million) and $1.2 million for the quarters ended March31, 2010 and 2011, respectively.These gains and losses have been recorded in selling and administrative expense in the consolidated statements of operations. 5 Table of Contents We record these forward foreign exchange contracts at fair value; the following table summarizes the fair value for forward foreign exchange contracts outstanding at March 31, 2011: Asset Balance Sheet Location Fair Value Liabilities Balance Sheet Location Fair Value Net Fair Value Derivatives designated as hedged instruments: Foreign Exchange Contracts Other current liabilities $
